TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00563-CV



                               Christopher Milam, Appellant

                                              v.

                Peter Morton; PM Realty, LLC; Hard Rock Hotel, Inc.; and
                      HR Condominium Investors (Vegas), Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-09-002342, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


              Appellant Christopher Milam has filed an unopposed motion to dismiss this appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: November 6, 2009